Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 10 are allowed in view of amendment and remarks of 03/12/2021.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art is Sourmail (US 2013/0037182), Beguiniot’835 (US 2015/0299835) and Beguiniot (US 20060144483).
Sourmail discloses a steel part with similar overlapping compositions except Mn 1.2-2% and Cr 1-2.5% which are both outside instant claim 1 required Mn and Cr ranges.
 Beguiniot’835 discloses a steel having similar overlapping composition except Mn 3-4% is outside instant claim 1 required Mn range.
Beguiniot discloses a steel which requires Si+Al is 0.5-2% while instant claim 1 required upper limit of Si+Al is 0.46%.  Beguiniot also requires Ti+Zr/2 is 0.05-0.67% while instant claim 1 requires Nb<=0.03 and Ti<=0.03 which suggests Ti+Zr/2 <=0.045.  Hence, Beguiniot teaches away from instant claim 1 compositions requirement.

Hence, instant claims 1-9 and 10 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.